Title: From Alexander Hamilton to Thomas FitzSimons, 27 November 1789
From: Hamilton, Alexander
To: FitzSimons, Thomas


[New York] November 27, 1789. “With regard to feeling the public pulse about the debt I have several times had an inclination to the measure; but this inclination has given place to the reflection, that bringing on a discussion might be as likely to fix prejudices as to produce good, and that it may be safest to trust to the effect of the Legislative sanction to good measures, and to the reasons that will accompany them at the time.”
